Motion Granted; Dismissed and Memorandum Opinion filed November 21,
2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00745-CR
                              NO. 14-13-00746-CR

                          JAVIER CRUZ, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 176th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1371902 & 1350321


              MEMORANDUM                        OPINION
      A jury convicted appellant of aggravated assault and assault of a family
member. On August 13, 2013, the trial court sentenced appellant in accordance
with the jury’s assessment of punishment at confinement for four years in the
Institutional Division of the Texas Department of Criminal Justice, with the
sentences to be served concurrently. Appellant filed a timely motion for new trial
and notice of appeal on both convictions. On October 22, 2013, the trial court
granted a new trial for both offenses on punishment only. See Tex. R. App. P.
21.1(b); see also State v. Davis, 349 S.W.3d 535, 537–38 (Tex. Crim. App. 2011)
(recognizing that the 2007 amendment to Rule 21 permits a trial court to grant a
new trial on punishment only).

      On November 13, 2013, appellant filed a motion to dismiss his appeals for
want of jurisdiction. Appellant asserts that the August 13, 2013, judgments of
conviction are not final because the cases were restored to their position after the
defendant was found guilty when the trial court granted a new trial on punishment.
See Tex. R. App. P. 21.9(c); see also State v. Stewart, 282 S.W.3d 729, 740–41
(Tex. App.—Austin 2009, no pet.).

      After the new punishment trial was granted, appellant entered a plea bargain
agreement with the State, providing for appellant to be sentenced to community
supervision for five years in exchange for waiving his right to appeal the findings
of guilt and punishment for these convictions. On October 25, 2013, the trial court
signed a new certification of the defendant’s right of appeal in each case, stating
that the defendant has waived the right of appeal. See Tex. R. App. P. 25.2(d), (f).

      The appeals from the August 13, 2013, judgments have been rendered moot
by the granting of a new trial on punishment. Moreover, in each case appellant has
agreed to waive his right to appeal both the findings of guilt and the new sentences
imposing community supervision. Accordingly, we lack jurisdiction over these
appeals.

      We grant appellant’s motion to dismiss and order these appeals dismissed.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.

Do Not Publish – Tex. R. App. P. 47.2(b).


                                          2